ACCEPTED
                                                                                          06-15-00009-CV
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                   10/14/2015 10:40:22 AM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK


                           NO. 06-15-00009-CV
                     IN THE COURT OF APPEALS FOR THE
                                                                          FILED IN
                         SIXTH DISTRICT OF TEXAS                   6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                              AT TEXARKANA                        10/14/2015 10:40:22 AM
                                                                       DEBBIE AUTREY
                                                                           Clerk
DENNIS RAYNER and JOE TEX XPRESS, INC.,                                   Appellants,

V.

KRISTA DILLON,                                                              Appellee.

               UNOPPOSED SECOND MOTION TO EXTEND TIME
                     FOR FILING BRIEF OF APPELLEE

TO THE HONORABLE COURT OF APPEALS:

      Appellee, KRISTA DILLON, files this unopposed motion requesting an

extension of time to file her Brief of Appellee, and would show unto the Court the

following:

                                         I.

      This is Appellee’s second request for an extension of time in which to file her

brief. Appellee’s brief is due to be filed on October 16, 2015.

                                         II.

      The undersigned counsel for Appellee, due to other previously scheduled

matters, has been unable to adequately review the voluminous Reporter’s Record and

complete research necessary to finalize Appellee’s brief by the due date. Those

matters include:
       1.      Assisting in preparation of Respondents’ Brief on the Merits in
               Petrohawk Properties, L.P. and P-H Energy, L.L.C. v. Noel Diane
               Jones, et al, No. 15-0200 in the Supreme Court of Texas

       2.      Serving as court-appointed mediator in Lullia Jones v. DFO, LLC
               and ToWIN 6656, LLC d/b/a Denny’s, No. 46CV-14-267-2 in the
               Circuit Court of Miller County, Arkansas;

       3.      Preparation of the Brief of Cross-Appellee ,City National Bank, in
               City National Bank of Sulphur Springs v. John Alexander Smith, No.
               06-15-00013-CV in this Court;

       4.      Preparation of pretrial motions in Brandi Williams v. Tillerd Ardean
               Smith, et al, No. 12-0889 in the 71st Judicial District Court, Harrison
               County, Texas;

       5.      Serving as court-appointed mediator in Elizabeth Asbel v. REG New
               Boston, LLC and Robert Taylor, No. 5:14-cv-152 In the United
               States District Court Eastern District of Texas, Texarkana Division;

       6.      Assist in the preparation for and jury selection in Doris Riddick v. G.
               Gregg Petty, DPM., No. 5:13CV-99-MHS-CMC in the United States
               District Court, Eastern District of Texas, Texarkana Division;

       7.      Preparation for and attendance at default judgment hearing in Barber
               Construction, Inc. v. Rex Queen, Individually, and Rex Queen d/b/a
               Rex Electric, No. 15C1004-CCL in the County Court at Law of
               Bowie County, Texas; and

       8.      Review of record and research in preparation of the brief of Appellee
               in Michael D. Lee v. The Rogers Agency, C. Michael Rogers and
               New York Life Insurance Company, No. 06-15-00037-CV in this
               Court.

                                                III.

       Therefore, Appellee would request an extension of thirty (30) days in which

to file her brief. The requested extension should not in the ordinary course of


Unopposed Second Motion to Extend Time for Filing Brief of Appellee – Page 2
procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellee, KRISTA DILLON,

prays that the time for filing her appellate brief be extended thirty (30) days until

November 15, 2015.

                                              Respectfully submitted,


                                                /s/ John R. Mercy
                                              John R. Mercy
                                              Texas State Bar No. 13947200
                                              MERCY p CARTER p TIDWELL, L.L.P.
                                              1724 Galleria Oaks Drive
                                              Texarkana, TX 75503
                                              Telephone: (903) 794-9419
                                              Facsimile: (903) 794-1268
                                              E-mail: jmercy@texarkanalawyers.com


                                              Brent Goudarzi
                                              Texas State Bar No. 00798218
                                              GOUDARZI & YOUNG
                                              P.O. Box 910
                                              Gilmer, TX 75644
                                              Telephone: (903) 843-2544
                                              Facsimile: (903) 843-2026
                                              Email: brent@goudarzi-young.com

                                              ATTORNEYS FOR APPELLEE




Unopposed Second Motion to Extend Time for Filing Brief of Appellee – Page 3
                              CERTIFICATE OF CONFERENCE

       I have contacted Samuel V. Houston, III, Attorney for Appellants, regarding
the relief sought by this motion and he has no objection to the motion.

                                                /s/ John R. Mercy
                                              John R. Mercy


                                 CERTIFICATE OF SERVICE

      I hereby certify that on October 14, 2015, a true and correct copy of the
foregoing Unopposed Second Motion to Extend Time for Filing Brief of Appellee was
served on all counsel of record for Appellants by the Electronic Service Provider as
follows:

       Mr. Samuel V. Houston, III
       HOUSTON DUNN, PLLC
       4040 Broadway, Suite 440
       San Antonio, TX 78209
       Email: sam@hdappeals.com

       Mr. Bryan P. Reese
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: breese@feesmith.com

       Ms. Jennifer M. Lee
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: jlee@feesmith.com

                                                        /s/ John R. Mercy
                                                      John R. Mercy



Unopposed Second Motion to Extend Time for Filing Brief of Appellee – Page 4